CANTY, J.
I concur in the result, for the reasons hereinafter stated.
Section 5177 does not contemplate a judgment which binds the *302joint property of all the associates and also the individual property of those defendants on whom the summons may happen to be served. If the plaintiff seeks the individual liability of any of the persons jointly liable, he should be compelled to seek the individual liability of all of them. The statute was never intended to allow any such defect of parties as would otherwise result. It is immaterial whether the names of the defendants are known or unknown. The plaintiff may elect to proceed under this section, not resort to the individual liability of the persons jointly liable, and not be embarrassed with the questions which may arise as to who are and who are not proper parties defendant; and, if he does so, the defendants have no right to insist that he shall litigate those questions. Then, if a person appears and defends on the merits, he has no right to say that he is not a proper party defendant, or that others are proper parties defendant, whose personal liability the plaintiff should proceed to enforce. If there is no service of summons except on some one not an associate, the association may appear specially by some one who is and move to set aside the pretended service. But how a person so served must proceed when he disclaims any interest in the association it is not necessary to consider.
Where the plaintiff proceeds under section 5177, any one of the associates out of whose joint property plaintiff is seeking to satisfy his alleged claim has a right to appear and defend that property and their joint rights in the matter. The plaintiff cannot say to an associate who appears for the purpose of defending the association: “You cannot appear and defend the association without incurring the risk of having judgment entered against you on your individual liability, while no such judgment will be entered against the other associates who do not appear.” It was never intended by the statute to give the plaintiff any such undue advantage. Then, I am of the opinion that any associate has a right to appear and defend on behalf of the association without rendering himself personally liable, and that, if the plaintiff seeks such personal liability as to a joint associate, he must amend and seek it as to all.
It follows that the demurrer of Toltz does not raise any question as to his personal liability; and therefore it is immaterial, as far as he is concerned, whether the action is against an association or *303a corporation. It' also follows that the demurrer should have been overruled, because the complaint states a cause of action against the Minnesota Savings Bank; and as regards such cause of action, also, it is immaterial whether the bank is a partnership or a corporation. Jewell v. Grand Lodge, 41 Minn. 405, 43 N. W. 88; Johnston v. Clark, 30 Minn. 308, 15 N. W. 252.
It is true, as said in the case of Gale v. Townsend, 45 Minn. 357, 47 N. W. 1064, that a defendant served in such an action as this is a party to the action; but, on account of the peculiar form of the action, the only relief which can rightfully be had against him is that which reaches his joint interest and rights in the association. If the plaintiff takes personal judgment without amending his proceedings on proper notice, it is quite analogous to a case where the plaintiff brings suit tor $100, obtains personal service, and without amending, and without a right to do so, takes judgment for $200.
The judgment is erroneous, but not void, and so the judgment in Gale v. Townsend was held to be.